Citation Nr: 0602859	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  93-12 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
impairment (instability), currently rated as 30 percent 
disabling.

2.  Entitlement to an increased rating for a limitation of 
left knee motion due to degenerative joint disease (DJD), 
currently rated as 10 percent disabling.

3.  What evaluation is warranted for a limitation of right 
knee extension due to moderately severe DJD, with chronic 
synovitis and effusion, from January 12, 1990?

4.  What evaluation is warranted for a right knee impairment 
(instability) from January 12, 1990?

5.  Entitlement to service connection for a chronic acquired 
psychiatric disorder secondary to a left knee impairment with 
arthritis.

6.  Entitlement to service connection for varicose veins 
secondary to a left knee impairment with arthritis.

7.  Entitlement to service connection for a chronic back 
disorder secondary to a left knee impairment with arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active duty service from September 1950 to 
August 1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from June 1990, November 1997, and March 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  In March 1995, 
September 2000, and April 2004, the Board remanded this case 
for additional development.  

In September 2002, the veteran testified at a personal 
hearing at the RO.  A transcript of that hearing is in the 
file.



FINDINGS OF FACT

1.  The veteran's service-connected left knee impairment 
(instability) is not manifested by ankylosis, or nonunion of 
the tibia and fibula with loose motion and requiring use of a 
brace.

2.  The veteran's left knee DJD is not manifested by evidence 
of either a limitation of knee flexion to 30 degrees, or a 
limitation of knee extension to 15 degrees.

3.  For the period since January 12, 1990, not more than 
slight lateral instability or slight recurrent subluxation 
due to a right knee impairment has been shown.  

4.  For the period since January 12, 1990, right knee motion 
is not limited to either 20 degrees of extension or to 15 
degrees of flexion.  

5.  An acquired psychiatric disorder is not related to 
service or a service-connected disorder.

6.  Varicose veins are not related to service or a service-
connected disorder.

7.  A low back disorder is not related to service or a 
service-connected disorder.


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a rating in 
excess of 30 percent for left knee instability have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.71a, Diagnostic Codes 5256, 5257, 5262 (2005).

2.  The schedular criteria for the assignment of a rating in 
excess of 10 percent for DJD of the left knee have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2005).

3.  From January 12, 1990, to the present, not more than a 10 
percent rating is for assignment for a right knee impairment 
(instability).  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2005).

4.  From January 12, 1990, to the present, not more than a 20 
percent rating is for assignment for limitation of right knee 
extension due to moderately severe DJD with chronic synovitis 
and effusion.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5261 (2005).

5.  An acquired psychiatric disorder is not proximately due 
to or the result of a service-connected disability. 38 
U.S.C.A. §§ 1110, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310, 3.326 (2005). 

6.  Varicose veins is not proximately due to or the result of 
a service-connected disability. 38 U.S.C.A. §§ 1110, 5100, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 
3.326. 

7.  A low back disorder is not proximately due to or the 
result of a service-connected disability. 38 U.S.C.A. §§ 
1110, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310, 3.326.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in a May 2004 
letter, amongst other documents, fulfills the requirements 
set forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the appellant to submit all pertinent evidence in his 
possession.  Finally, VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

I.  Increased Rating Claims.   

At a July 1992 VA examination x-rays revealed degenerative 
osteoarthritis of the right knee joint.  The physical 
examiner noted moderate swelling, mild to moderate effusion, 
painful movement with severe crepitus, and a deformity of the 
middle condylar area that was exquisitely tender to the 
touch.  There was painful movement with 15 degrees of flexion 
contracture.  The diagnosis was moderately severe right knee 
degenerative joint disease with chronic synovitis and 
effusion.  

The veteran underwent VA examinations in July and September 
2002.  Pertinent right knee complaints were only recorded in 
September 2002.  At that time the veteran reported moderate 
pain with limitation of motion, difficulty bending, and 
difficulty extending the knee while walking.  

With respect to the left knee although the veteran in July 
2002 reported acute flareups two or three times during the 
past year, he never went to a physician for treatment.  In 
July 2002, the veteran reported severe left knee pain with 
fatigue around the joint.  The appellant stated that he could 
not bend or extend the knee due to swelling and redness.  The 
veteran reported that he had been issued his cane by VAMC, 
however, the examiner noted this statement was not 
corroborated in the Medical Center's record.  There had been 
no dislocation or subluxation of the right knee during the 
year.  There were no constitutional symptoms consistent with 
inflammatory arthritis.  

It was difficult to test the veteran because he put voluntary 
resistance to examination claiming of severe pain.  There was 
no objective evidence of edema, effusion, subluxation, 
dislocation, redness, heat, abnormal movement or muscle 
atrophy of either knee.  The veteran had a normal gait cycle.  
There was no ankylosis or visual dislocation and the left 
knee joint was visually stable and pain free.  There was no 
leg discrepancy or prosthesis.  The examiner noted range of 
motion (ROM) of the right knee was flexion to 70 degrees and 
extension to -5 degrees.  These measurements were taken on a 
stretcher.   When the veteran sat up he had 105 degrees of 
flexion and complete extension.  X-rays revealed moderate 
arthritis of the left knee.   The diagnoses were left knee 
impairment with arthritis, and right knee degenerative joint 
disease, with synovitis and impairment.

The examiner noted difficulty in evaluating the veteran 
because he was putting voluntary resistance towards physical 
examination claiming severe pain upon light touch.  The 
examiner further noted that when he entered the examining 
room, the veteran was limping severely and walking with 
bilateral knee cages and a cane.  Ten minutes later he was 
observed in the lobby eating popcorn and walking normally 
with the cane hanging from his left forearm.  

At a January 2005 VA examination the veteran's wife provided 
history and information as the appellant was disoriented with 
memory loss.  He reported constant moderate to severe pain in 
both knees around the joints with radiation to the legs.  He 
was treated with Tramadol and Naproxen.  During the prior 
year he had acute bilateral knee pain which reportedly caused 
functional impairment on several occasions of unspecified 
frequency.  The veteran did not use crutches or corrective 
shoes.  He used a cane constantly and metallic knee cages.  
He denied a history of any knee surgery.  He denied 
dislocation or subluxation during the prior year as well as 
constitutional symptoms for inflammatory arthritis.  

Range of motion study revealed flexion to 90 degrees and 
extension to 0 degrees bilaterally.  There was no objective 
evidence of painful motion.  The examiner noted poor effort 
prevented him from determining if additional limitation of 
motion, fatigue, weakness, or lack of endurance was caused by 
repetitive use.  There was no objective evidence of painful 
motion of knee joints while on stretcher.  There was no 
objective evidence of edema, effusion, tenderness, redness, 
heat, abnormal movement, or guarding. The examiner could not 
check for instability as the veteran claimed severe pain even 
with the lightest touch.  There was no visual evidence of 
dislocation or subluxation.  There was knee joint 
crepitation.  He could walk unaided with slow guarded gait 
with severe difficulty.  There was no ankylosis and the knee 
joints were visually stable and objectively pain free.  There 
was no evidence of a leg discrepancy or prosthesis.  The 
diagnoses were left knee impairment with arthritis; and right 
knee degenerative joint disease with chronic synovitis and 
effusion.

The examiner noted that it was worth mentioning that although 
the veteran used a cane and limped in the office, when he got 
out of the office and into the waiting area of the clinic in 
the hallway, he was observed walking with the cane hanging on 
his forearm.

Extensive VA treatment records are of file.  These show 
treatments over several years for the service connected knee 
disabilities.  There are no records of file indicating a 
greater severity of disability than that indicated in the VA 
examination reports.  

A.  Left knee disorders

The record reflects that service connection for degenerative 
arthritis of the left knee was established in a March 1972 
rating decision, at which time a noncompensable rating was 
assigned under Diagnostic Code 5003.  By subsequent rating 
actions in September 1973 and February 1989 the rating was 
increased from 20 percent and then to 30 percent effective 
from June 1987.  The veteran's disability was then described 
as left knee impairment.

Knee impairment manifested by recurrent subluxation or 
lateral instability is ratable as 30 percent disabling where 
there is severe disability.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  The 30 percent rating is the maximum evaluation 
assignable under Diagnostic Code 5257.

Nonunion of the tibia or fibula with loose motion and 
requiring a brace warrants a 40 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5262.  A 40 percent rating is also 
authorized when there is evidence that the knee is ankylosed 
in flexion at a point between 10 and 20 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.

The current 30 percent rating contemplates the presence of 
severe left knee instability or severe recurrent subluxation.  
A review of the record discloses no greater level of 
impairment on that basis.  Even were such an increase 
demonstrated, the 30 percent rating under Diagnostic Code is 
the maximum assignable under that code.  

In terms of rating the disability under alternate criteria, 
there is no showing of nonunion or malunion of the tibia 
and/or fibula.  Moreover, medical evidence fails to identify 
the existence of left knee ankylosis.  Accordingly, the claim 
must be denied.

By rating action in March 2000 service connection was granted 
for a limitation of left knee motion due to pain with 
degenerative joint disease, at which time a 10 percent rating 
was assigned under Diagnostic Code 5260-5003, effective 
January 12, 1990.  

Title 38, Code of Federal Regulations, Section 4.71a provides 
that degenerative arthritis is rated in accordance with 
Diagnostic Code 5003, which provides that degenerative 
arthritis established by X- ray findings will be rated on the 
basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.

Under Diagnostic Code 5260, where flexion of the leg is 
limited to 45 degrees a 10 percent rating is warranted.  A 
limitation of flexion to 30 degrees warrants a 20 percent 
rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, where extension is limited to 15 
degrees, a 20 percent rating is assignable; and where 
extension is limited to 10 degrees a 10 percent rating is 
assignable.  38 C.F.R. § 4.71a. 

In order to receive a rating higher than 10 percent for this 
disorder, the evidence must show extension limited to 15 
degrees or more (Diagnostic Code 5261); flexion limited to 30 
degrees or less (Diagnostic Code 5260); a dislocated 
semilunar cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint (Diagnostic Code 5258); 
ankylosis of the knee (Diagnostic Code 5256); or impairment 
of the tibia and fibula (Diagnostic Code 5262).  38 C.F.R. 
§ 4.71a.

Review of the evidence fails to document that flexion of the 
left leg is limited to 30 degrees, such that a rating of 20 
percent would be for assignment under Diagnostic Code 5260.  
Further, a limitation of extension to 15 degrees or more, as 
would warrant the assignment of an evaluation in excess of 10 
percent under Diagnostic Code 5261, is not shown.  See 38 
C.F.R. § 4.71, Plate II.  

Range of motion values pertaining to the veteran's left knee 
flexion span from a low of 70 degrees to 110 degrees, whereas 
extension of the left knee is shown to be a normal value of 0 
degrees or full extension.  X-ray findings do not show 
evidence of dislocated semilunar cartilage or impairment of 
tibia and fibula.  Further, the January 2005 VA examination 
report noted no objective evidence of fatigability, 
incoordination, weakened motion, or additional loss of range 
of motion.  Indeed, the examiner reported that the joint was 
objectively pain free.  He further noted that while the 
veteran used a cane and limped in the office, out of the 
office he walked normally, and was observed walking with the 
cane hanging on his forearm, a finding which has been 
mentioned in several VA examinations since 1992.

Accordingly, the Board finds that the 10 percent rating 
assigned for the veteran's left knee arthritis adequately 
compensates any pain, swelling or other functional loss that 
he may experience due to this disorder.  The medical evidence 
of record does not show that the veteran has any additional 
limitation of motion, or functional loss, which would entitle 
him to the next higher rating for arthritis of left knee.  
The 10 percent rating assigned under Diagnostic Code 5003 for 
degenerative arthritis is adequate compensation for any 
painful motion or other functional loss.  Thus, entitlement 
to a rating higher than 10 percent is denied.

B.  Right knee disorders.  

By rating action in March 2000 service connection was granted 
for limitation of extension of the right knee due to DJD and 
a 20 percent rating was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5261.  Service connection was also 
granted for a right knee impairment (instability) and a 10 
percent rating was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

By virtue of the notice of disagreement filed in November 
2000, the veteran challenged the disability ratings initially 
assigned by the RO.  As such, there are presented "original 
claims" as contemplated by Fenderson v. West, 12 Vet.App. 119 
(1999) (at the time of an initial rating, separate or 
"staged" ratings may be assigned for separate periods of time 
based on the facts found), as opposed to claims for 
"increased ratings."   No subsequent change to the 
characterization of either disability or the rating 
originally assigned was effectuated.

In order to receive a rating higher than 20 percent for a 
limitation of extension, the evidence must show extension 
limited to 20 degrees or more (Diagnostic Code 5261).  
Significantly, a review of the evidence fails to document a 
limitation of extension to 20 degrees or more, as would 
warrant the assignment of an evaluation in excess of 20 
percent under Diagnostic Code 5261.  In this regard. range of 
motion values pertaining to the veteran's right knee on 
extension were from -5 to 0 degrees in VA examinations in 
September 2002 and January 2005.  Further, the January 2005 
VA examination revealed no objective evidence of right knee 
edema, effusion, subluxation, dislocation, redness, or heat.  
Indeed, knee motion was objectively described as pain free.  

The veteran has repeatedly reported that he experiences 
subjective right knee swelling.  The Board finds, however, 
that the 20 percent rating assigned for the veteran's 
arthritis adequately compensates him for any objective pain 
and swelling or other objectively verifiable functional loss 
that he may experience.  As explained above, the medical 
evidence of record does not show that the veteran has any 
additional limitation of motion or functional loss which 
would justify the next higher rating for right knee 
arthritis.  The 20 percent rating assigned under Diagnostic 
Code 5003 for degenerative arthritis is adequate compensation 
for any painful motion or other functional loss due to 
arthritis.  Thus, entitlement to a rating higher than 20 
percent is denied.

Regarding any right knee instability a review of the record 
discloses that this disorder, since January 12, 1990, has not 
been manifested by more than a slight knee impairment due to 
recurrent subluxation or lateral instability.  Indicia of 
either subluxation or instability were not evident on a VA 
medical examination in July 1992, and while postero-lateral 
instability was noted bilaterally when seen by VA outpatient 
clinics at times between 1989 and 1998, the degree of 
severity was not noted.  

Significantly, at September 2002 and January 2005 VA 
examinations there was no objective evidence of subluxation, 
dislocation, redness, or heat of the right knee.  The veteran 
had a normal gait cycle.  He denied dislocation or 
subluxation during the prior year, and there was no visual 
evidence of dislocation or subluxation.  There is no 
indication of a greater impairment of record.  From January 
12, 1990, to the present, not more than slight right knee 
subluxation or lateral instability was demonstrated.  As 
such, a schedular evaluation in excess of 10 percent is not 
for assignment under DC 5257.  Fenderson.  

Medical data likewise does not reflect the presence of 
ankylosis; dislocation of semilunar cartilage with frequent 
episodes of locking, pain, and joint effusion; or tibial or 
fibular impairment, such as would warrant the assignment of a 
schedular evaluation in excess of 10 percent under DCs 5256 
or 5258.  

Functional limitations per 38 C.F.R. §§ 4.40, 4.45 and DeLuca 
are identified, to include pain and a mild limp causing 
incoordination.  However, those manifestations of functional 
loss are applicable only to those DCs where the basis for 
rating is limitation of motion.  See Johnson v. Brown, 9 
Vet.App. 7, 11 (1996) (DC 5257 is not predicated on 
limitation of motion and 38 C.F.R. §§ 4.40, 4.45 do not 
apply.)  In this instance, under DC 5257, the focus is on 
other than limitation of motion, and as such DeLuca is not 
controlling.  

Lastly, there is the question of whether the veteran's knee 
disorders warrant an extraschedular rating.  Evidence in 
support of such entitlement is limited to the veteran's 
testimony, which is in no way supported by objective medical 
data.  No medical or other professional has determined that 
either knee disorder has resulted in a marked impairment of 
employment.  As well, there is no objective showing that any 
knee disorder has required frequent hospitalization, so as to 
render impractical the application of the regular schedular 
standards.  Lastly, it must be recalled that assigned 
schedular ratings reflect the fact that the veteran's 
industrial capabilities are impaired.  VanHoose v. Brown, 4 
Vet.App. 361, 363 (1993).  Accordingly, an extraschedular 
rating is not assignable for either knee.

On the basis of the aforementioned discussion, the Board 
holds that the preponderance of the evidence is against the 
assignment of a schedular or extraschedular rating in excess 
of 10 percent for instability of the right knee during the 
period from January 12, 1990, to the present.  

II.  Service connection.

Service connection may be granted for disability that is 
proximately due to or the result of or being aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (additional 
disability resulting from the aggravation of a nonservice- 
connected disorder by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a)).

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service. 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

At a January 2005 VA examination the examiner noted a history 
of peripheral neuropathy, lower back pain, degenerative disc 
disease, obesity, aortic stenosis, coronary artery disease, 
and residuals of a cerebral vascular accident.  The veteran's 
wife provided history and information as the appellant was 
disoriented with memory loss.  He reported the onset of 
varicose veins several years ago.  Physical examination 
confirmed the presence of varicose veins.  Thereafter, the 
examiner noted that the veteran worked in a standing position 
and walked extended distances during his working years.  
While knee osteoarthritis was due to an injury, fracture, or 
natural process of aging, varicose veins was a different 
entity.  The examiner opined that the veteran's varicose 
veins were not at least as likely as not caused by or 
aggravated by veteran's service-connected bilateral knee 
disorder.  

Regarding the veteran's back disorder, the disorder began in 
1969 when the veteran suffered a post service work related 
lower back injury.  Following an examination in January 2005, 
the diagnoses were moderate lumbosacral degenerative joint 
disease with L5-S1 discogenic disease by medical certificate 
dated April 1980; anterior L2-L3, L3-L4, L5-S1 disc 
herniation by magnetic resonance imaging, residuals of 
laminectomy.  The examiner opined that the current back and 
discogenic disease were diagnosed in 1969 with resultant 
surgery due to herniated disc of the lumbar spine secondary 
to a low back job related injury.  The examiner opined that 
the veteran's current low back disorder was the result of a 
job-related low back injury.  The examiner did not find that 
the veteran's lumbar disorder was aggravated by his service 
connected knee disorders.

Regarding an acquired psychiatric disorder a January 2005 
mental disorders examination noted that the veteran was being 
evaluated for a medical opinion as to any relationship 
between a mental disorder and a service connected disability.  
The examiner noted that the veteran had not established a 
relationship between his depressive disorder and anxiety 
symptoms and his service connected disorder.  The veteran 
reported being in psychiatric treatment at VAMC since 
November 1997, and that he had been diagnosed with a major 
depressive disorder.  He had a history of alcohol abuse.  A 
prior history of psychiatric hospitalization and suicide 
attempts was denied.    

Following a mental status examination the examiner diagnosed 
a recurrent severe major depressive disorder without 
psychotic features.  The examiner found no objective evidence 
to establish that a direct physiological effect of his 
service connected medical conditions produced major 
depression.  The examiner opined that there was no objective 
evidence to establish that a major depressive disorder was 
precipitated or aggravated by the medical disorder acting as 
a psychological stressor.  

Extensive VA treatment records are of file.  These show 
treatments over several years for numerous disabilities 
including the low back disorder, varicose veins, and acquired 
psychiatric disorders.  The records contain reports dated in 
September 1969 and December 1975 noting the veteran was 
granted disability benefits by the Puerto Rico State Fund for 
separate work related back injuries.  Significantly, the 
files contain no medical opinions which link either varicose 
veins, a back disorder, or a psychiatric disorder to any 
service connected disability or to his period of service.

The veteran's assertion linking his acquired psychiatric 
disorder, varicose veins, and low back disorders to his 
service-connected knee disorders amounts to a medical 
opinion.  There is, however, no indication that the veteran 
has medical training or expertise.  As a lay person he is not 
competent to offer a medical opinion regarding the diagnosis 
or etiology of a disorder. Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Hence, no competent medical evidence has been 
presented showing that an acquired psychiatric disorder, 
varicose veins, and low back disorders are in any manner 
related to his service-connected disabilities.  Finally, no 
competent evidence has been presented showing that the 
service connected knee disorders aggravate any acquired 
psychiatric disorder, varicose veins, and/or low back 
disorder.  For the foregoing reasons, the claims of 
entitlement to service connection for an acquired psychiatric 
disorder, varicose veins, and a low back disorder must be 
denied.

With respect to each claim addressed in this decision the 
Board considered the applicability of the benefit-of-the-
doubt doctrine, however, as the preponderance of the evidence 
is against each of the claims, that doctrine is not 
applicable in the current appeals.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1991).




ORDER

Entitlement to an increased rating for a left knee impairment 
(instability), is denied.

Entitlement to an increased rating for limitation of left 
knee motion due to degenerative joint disease is denied.

Entitlement to an increased rating for limitation of right 
knee extension due to moderately severe degenerative joint 
disease with chronic synovitis and effusion, from January 12, 
1990, is denied.

Entitlement to an increased rating for a right knee 
impairment (instability), from January 12, 1990, is denied.

Entitlement to service connection for a chronic acquired 
psychiatric disorder is denied.

Entitlement to service connection for varicose veins is 
denied.

Entitlement to service connection for a chronic back disorder 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


